DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 4,431,908) in view of Lenmark (US 4,051,346), Sherman (US 2,781,038), and Hurko et al (US 3,674,983).
	Fisher shows the structure claimed including a heating element (23), a temperature sensor (40) coupled with the heating element wherein the temperature sensor is movable with an urging element having an urging portion that supports the temperature sensor to make a physical contact with an object placed on the apparatus (also, see Figure 1). But, Fisher does not explicitly show that the temperature sensor is a thermostat and that the urging element having a deformable portion comprising at least one planar section. 
	Lenmark shows it is known for a temperature sensor that is provided in a form of a thermostat (17) connected and coupled to a heating element (11).  
	Sherman also shows a thermostat (16) coupled to a heating element (10).
	Hurko shows an urging element (50) that is known to provide an upward force for a member (30) to make a close thermal contact with another element (27) wherein the urging element having an urging portion that is provided with a deformable portion having a planar section with resilient legs (54) providing a restorative force. 
	In view of Lenmark, Sherman, and Hurko, it would have been obvious to one of ordinary skill in the art to adapt Fisher with the urging element that is further provided with a deformable portion having a planar section that can adequately support the bottom portion of the temperature sensor, including a thermostat which is well known form of a temperature sensor, and provide an upward force to the temperature sensor to make a close thermal and physical contact with the object placed thereon. 
	With respect to claims 18 and 19, Fisher further shows the temperature sensor that is positioned in a region that does not contain a heated portion of the heating element. 
	With respect to claims 20, 21, 24, 27, 28, 29 and 33-35 Fisher and Lenmark show a surface heating portion wherein Lenmark further shows a first portion of the heating element is coupled to a first end of the thermostat and a second portion of the heating element extending across the surface heating portion and is coupled to a second end of the thermostat forming a series connection, and the thermostat is further shown with a switch as illustrated in Figure 5 that would prevent a current from conducting through the heating element when the thermostat experiences a temperature equal or greater than a temperature limit which is a normal operation of the thermostat as known in the art. Fisher also shows the heating element having an inner/first end heater that is located closed to a center of the heater element and an outer end heater that is connected to the temperature sensor wherein connection terminals are shown below the heating element and the surface heating portion as illustrated in Figure 1 wherein the inner and the outer end heater would have been connected in series as taught by Lenmark to conduct the desired heating temperature as known in the art. 
	With respect to claim 22, Sherman further shows the thermostat having a medallion which further includes a medallion aperture shaped to allow a portion of the thermostat to extend vertically to make a physical contact with an object wherein as Fisher shows the temperature sensor that can be positioned below a top surface of a heating element (Figure 5), it would have been obvious to provide the medallion that can be positioned below a top surface of the heating element as an alternative arrangement as known in the art. 
	With respect to claims 23 and 25, Hurko shows the deformable portion having the resilient legs having planar sections formed at an angle that would have been expanded or have its radius increased in response to a downward force causing flatting of the resilient and deformable portion.  
	With respect to claim 26, Lenmark shows a protective plate (30) that covers the thermostat (17), and Sherman also shows a protective plate, shown by a bowl shaped element, that covers the thermostat as well as the heating element that prevents access to the thermostat from below the protective plate/bowl as shown in Figure 2. 
	With respect to claims 30-31, Fisher and Sherman show the temperature sensor/thermostat that is movable including a vertical displacement wherein such displacement would allow a temperature measured by the temperature sensor is to be almost entirely due to the temperature of the heating element as claimed, and while Fisher and Sherman do not explicitly show the vertical displacement having the claimed range, it would have been obvious to provide the vertical displacement in the claimed range or any other suitable range that allows for provide a close thermal contact between the thermostat and the object with the vertical displacement providing a particular upward force of the temperature sensor based on the vertical displacement.   
	With respect to claim 32, Sherman shows a capsule (17) that encloses the thermostat and electrically insulates the thermostat. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10/429,080. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent ‘080 includes the recited elements including the urging element having an urging portion and a deformable portion as claimed wherein the more detailed US Patent ‘080 claims are deemed to anticipate the current pending claims and that the pending claims are also deemed obvious variants of the US Patent 080 claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761